Name: 2013/78/EU: Commission Implementing Decision of 8Ã February 2013 on the approval by the Commission of sampling plans, control plans and common control programmes for the weighing of fisheries products in accordance with Articles 60 and 61 of Council Regulation (EC) NoÃ 1224/2009 (notified under document C(2013) 613)
 Type: Decision_IMPL
 Subject Matter: Europe;  fisheries;  economic analysis
 Date Published: 2013-02-12

 12.2.2013 EN Official Journal of the European Union L 41/11 COMMISSION IMPLEMENTING DECISION of 8 February 2013 on the approval by the Commission of sampling plans, control plans and common control programmes for the weighing of fisheries products in accordance with Articles 60 and 61 of Council Regulation (EC) No 1224/2009 (notified under document C(2013) 613) (Only the Bulgarian, Dutch, English, French, Latvian, Slovenian and Swedish texts are authentic) (2013/78/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 60(1) and (3) and Article 61 thereof, Having regard to the submission of sampling plans, control plans and common control programmes by Member States, Whereas: (1) Pursuant to Article 60(1) and (2) of Regulation (EC) No 1224/2009, a Member State is to ensure that all fisheries products are weighed on landing, prior to the fisheries products being held in storage, transported or sold, on systems approved by the control authorities, unless that Member State has adopted a sampling plan approved by the Commission. Such sampling plan must be in accordance with the risk-based methodology set out in Article 76(1) of and Annex XIX to Commission Implementing Regulation (EU) No 404/2011 (2). (2) Pursuant to Article 60(3) of Regulation (EC) No 1224/2009, a Member State may permit fisheries products to be weighed on board the fishing vessel by way of derogation from the general weighing obligation established in Article 60(1) of Regulation (EC) No 1224/2009, provided that Member State has adopted a sampling plan approved by the Commission, as referred to in Article 60(1) of Regulation (EC) No 1224/2009. Such sampling plan must comply with the risk-based methodology set out in Article 76(1) of and Annex XX to Implementing Regulation (EU) No 404/2011. (3) Pursuant to Article 61(1) of Regulation (EC) No 1224/2009, a Member State may permit fisheries products to be weighed after transport from the place of landing if they are transported to a destination on the territory of the Member State concerned, provided that Member State has adopted a control plan approved by the Commission. Such plan must comply with the risk-based methodology set out in Article 77(1) of and Annex XXI to Implementing Regulation (EU) No 404/2011. (4) Pursuant to Article 61(2) of Regulation (EC) No 1224/2009, the control authorities of the Member State in which the fisheries products are landed may permit the transport before weighing of those products to registered buyers, registered auctions or other bodies of persons which are responsible for the first marketing of fisheries products in another Member State, provided the Member States concerned have adopted a common control programme approved by the Commission, as referred to in Article 94 of Regulation (EC) No 1224/2009. Such programme must comply with the risk-based methodology set out in Article 77(3) of and Annex XXII to Implementing Regulation (EU) No 404/2011. (5) The Commission approved, by Implementing Decision 2012/474/EU (3), a first group of sampling plans adopted by Germany, Ireland, Lithuania, the Netherlands, Poland, Finland and the United Kingdom and of control plans adopted by Germany, Estonia, Ireland, Poland, Finland and the United Kingdom. (6) Since the adoption of Implementing Decision 2012/474/EU, sampling plans have been submitted by Bulgaria, Latvia, Slovenia and by Sweden, respectively on 5 October 2012, 5 April 2012, 14 June 2012 and 20 April 2012, a control plan has been submitted to the Commission by France on 14 September 2012 and a common control programme has been submitted by France and Ireland on 14 September 2012. The Netherlands have submitted a new sampling plan on 27 September 2012 to replace the plan approved by Implementing Decision 2012/474/EU. Those sampling plans, that control plan and that common control programme are in line with the relevant risk-based methodologies. They should therefore be approved. (7) The Commission should be in a position to revoke the approval if it appears that the Member State concerned does not apply or not fully apply the sampling plans, the control plan or the common control programme. (8) The Commission will monitor the application of the sampling plans, the control plan and common control programme both with respect to their effective operation as well as to their regular review by the Member State concerned. For that reason Member States should report to the Commission on the application of these plans. If it appears that such a plan or programme does not ensure adequate weighing, the Member State concerned should submit a revised plan or programme to the Commission for approval, HAS ADOPTED THIS DECISION: Article 1 Approval 1. The sampling plans submitted respectively on 5 October 2012, 5 April 2012 and 20 April 2012 by Bulgaria, Latvia and Sweden for the purposes of Article 60(1) of Regulation (EC) No 1224/2009 are approved. 2. The sampling plan submitted on 27 September 2012 by the Netherlands for the weighing of fisheries products on board the fishing vessel, as referred to in Article 60(3) of Regulation (EC) No 1224/2009, is approved. That sampling plan shall replace the sampling plan submitted by the Netherlands on 18 January 2012 and approved by Implementing Decision 2012/474/EU. 3. The sampling plans submitted respectively on 14 June 2012 and 20 April 2012 by Slovenia and Sweden for the weighing of fisheries products on board the fishing vessel, as referred to in Article 60(3) of Regulation (EC) No 1224/2009, are approved. 4. The control plan submitted on 14 September 2012 by France for the weighing of fisheries products after transport to a destination on the territory of that Member State, as referred to in Article 61(1) of Regulation (EC) No 1224/2009, is approved. 5. The common control programme submitted on 14 September 2012 by France and Ireland for the weighing of fisheries products after transport to a destination to another Member State, as referred to in Article 61(2) of Regulation (EC) No 1224/2009, is approved. Article 2 Revocation The Commission may revoke the approval referred to in Article 1 if it appears that the Member State concerned does not apply or not fully apply its sampling plan, control plan or common control programme. Article 3 Report The Member States referred to in Article 1 shall transmit to the Commission, before 1 April 2014, a report on the application of the sampling plans, the control plan and the common control programme referred to in that Article. Article 4 Addressees This Decision is addressed to the Republic of Bulgaria, Ireland, the French Republic, the Republic of Latvia, the Kingdom of the Netherlands, the Republic of Slovenia and the Kingdom of Sweden. Done at Brussels, 8 February 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1. (3) OJ L 218, 15.8.2012, p. 17.